Citation Nr: 0408878	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.  Entitlement to service connection for head tremors.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which determined that new and material 
evidence had not been presented to reopen the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy and denied entitlement to service connection for 
head tremors.  

The Board notes that whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim of 
entitlement to service connection for peripheral neuropathy.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

For reasons which will become apparent, the issue of 
entitlement to service connection for head tremors is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  





FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's claim of entitlement 
to service connection for peripheral neuropathy has been 
obtained and the duty to assist has been met.  

2.  In an April 1999 rating decision, the RO determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy; a notice of disagreement was not received to 
initiate an appeal of that determination.

3.  Evidence received since the April 1999 rating decision is 
new, relates by itself to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

4.  The veteran is service-connected for type II diabetes.  

5.  Peripheral neuropathy may not be disassociated from the 
veteran's military service and service-connected type II 
diabetes.  



CONCLUSIONS OF LAW

1.  The April 1999 rating decision, which determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 1999 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for peripheral neuropathy has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  Peripheral neuropathy was incurred as a result of 
military service and is proximately due to or the result of 
service-connected type II diabetes.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy.  The record contains the veteran's service 
medical records, all available VA treatment records, and VA 
examination reports.  No additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
reopening a claim based on new and material evidence.  The 
discussions in the rating decision and statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, a RO letter dated in May 2002 explained to the 
veteran what information and/or evidence was necessary to 
support his claim, what information and/or evidence was 
needed from him, what information VA would obtain for him, 
and where to send the information or evidence.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was informed of the VCAA in a May 2002 letter from 
the RO, and the RO initially denied the veteran's claim in an 
October 2002 rating action.  Thus, this requirement of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) has been met.  

In Pelegrini, the court also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertinent to 
your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
words of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The May 2002 RO 
letter told the veteran of the information necessary to 
support his claim and requested that he notify the RO of any 
additional information or evidence he wanted VA to obtain in 
support of his claim.  The May 2002 letter also asked the 
veteran to send the RO any additional evidence as soon as 
possible.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553(1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Analysis

The veteran is seeking entitlement to service connection for 
peripheral neuropathy.  A review of the record demonstrates 
that the veteran's claim was originally denied by the RO in 
December 1997 decision, wherein the RO denied entitlement to 
service connection for peripheral neuropathy on the bases 
that there was no formal diagnosis of peripheral neuropathy 
and there were no complaints of this condition until 1980.  
The record further reflects that the veteran sought to reopen 
his claim in February 1999.  In an April 1999 rating 
decision, the RO determined that new and material evidence 
had not been presented to reopen the veteran's claim.  The 
veteran was notified of the RO's decision and he did not file 
a notice of disagreement.  The April 1999 rating action 
therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105(c).  Except as provided in 
38 U.S.C.A. § 5108, when a claim is disallowed by the RO, the 
claim may not thereafter be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  See 
38 U.S.C.A. § 7105.  However, a claim may be reopened if new 
and material evidence has been presented or secured since the 
prior final decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  The amended version is 
applicable to claims filed on or after August 29, 2001.  The 
veteran filed his claim in May 2002; therefore, the change in 
the regulation is applicable.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  

A good deal of evidence has been received since the April 
1999 rating decision, including VA treatment records dated 
from 1995 to 2003 and VA examination reports.  A VA treatment 
record dated in April 2000 reflects a diagnosis of idiopathic 
peripheral neuropathy.  An April 2003 VA clinical record 
reflects a notation that there more likely than not is an 
association between the veteran's diabetes and his 
neuropathy.  This evidence is new in that it was not 
previously submitted to agency decisionmakers, and it is 
material evidence that by itself relates to an unestablished 
fact necessary to substantiate the claim.  This newly 
submitted evidence establishes a diagnosis of the claimed 
disability and a causal connection to a service-connected 
disability, diabetes mellitus, thereby raising a reasonable 
possibility of substantiating the claim.  Thus, the 
additional evidence is new and material and the claim is 
reopened.  

The Board must now consider the issue of entitlement to 
service connection for peripheral neuropathy on a de novo 
basis.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Certain 
chronic disabilities will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).

The veteran's service medical records are silent for any 
complaints, treatment, or diagnoses related to peripheral 
neuropathy.  VA medical records dated in September 1996 
demonstrate continued problems with peripheral neuropathy.  
It was noted that the veteran complained of leg jerks at 
night as well as numbness, tingling, and discomfort in his 
entire left hand radiating up to his shoulder region.  It was 
also noted that the veteran did have herbicide exposure 
during service.  An impression of peripheral neuropathy, most 
likely secondary to Agent Orange exposure, was noted.  

Upon VA peripheral nerve examination dated in May 1997, the 
veteran complained of diminished sensation and tingling with 
numbness of the skin on his face and neck, especially the 
left side, and also on his left arm and left leg.  The 
examiner noted a diagnosis of probable mild left-sided 
sensory peripheral neuropathy of uncertain etiology, 
subjective, negative electromyography study.  An August 1997 
VA treatment record reflects an impression of peripheral 
neuropathy, possibly secondary to Agent Orange.  VA treatment 
records dated in 1998, 1999, 2000, and 2001 demonstrate 
impressions of idiopathic peripheral neuropathy.  

In a November 2001 rating decision, the RO granted service 
connection for type II diabetes due to herbicide exposure.  
Upon VA peripheral nerve examination dated in July 2002, the 
veteran complained of pain and lack of strength in the left 
arm and leg.  He also reported a loss of feeling along his 
left side.  Physical examination revealed a tremor in the 
right arm and hand and a generalized decreased sensory 
function globally on the entire left side of the body to 
vibration and cold.  A relevant diagnosis of peripheral 
neuropathy versus radiculopathy, far less likely than not 
related to diabetes mellitus.  A VA clinical record dated in 
January 2003 states there more likely than not is an 
association between the veteran's diabetes and his 
neuropathy.  At his September 2003 Board hearing, the veteran 
stated that he had no power in his left hand and his whole 
left side was basically numb.  

Following a thorough review of the evidence of record, the 
Board concludes that service connection for peripheral 
neuropathy is warranted.  The veteran's claim is supported by 
the January 2003 VA clinical record, as well as the September 
1996 and August 1997 VA clinical records.  The Board 
recognizes that the evidence as to this issue is less than 
overwhelming, particularly in light of the July 2002 VA 
examination report.  However, where the evidence is in a 
state of equipoise, all reasonable doubt must be resolved in 
the veteran's favor.  In light of the numerous VA clinical 
records attributing the veteran's peripheral neuropathy to 
some aspect of his military service as well as the January 
2003 VA clinical record stating a causal connection between 
the veteran's service-connected type II diabetes and his 
peripheral neuropathy, the Board is compelled to conclude 
that the evidence in regard to this issue is in a state of 
relative equipoise.  Thus, with all reasonable doubt resolved 
in favor of the veteran, service connection for peripheral 
neuropathy is granted.



ORDER

New and material evidence having been received; the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy is reopened.

Entitlement to service connection for peripheral neuropathy 
is granted.  



REMAND

The veteran is seeking entitlement to service connection for 
head tremors.  At his September 2003 Board hearing, the 
veteran stated that his head tremors began about two years 
earlier.  He also stated that his neurologist felt they might 
be related to his service-connected type II diabetes or a 
head injury in service.  

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. At 2099-2100.  

The medical evidence of record demonstrates complaints of 
headaches and tremors.  As previously noted, the veteran 
testified that his VA neurologist felt the tremors might be 
related to his service-connected type II diabetes or a head 
injury in service.  In light of these circumstances, the 
Board concludes that there is insufficient medical evidence 
of record to make a decision on the veteran's claim and a 
remand for a VA examination is necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of his head tremor 
disability.  The veteran's claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current head tremor 
disability and associated symptomatology.  
The examiner is also requested to offer 
an opinion as to whether the veteran's 
head tremor disability, if any, is at 
least as likely as not related to the 
veteran's service-connected type II 
diabetes or any incident of military 
service.  A complete rationale for any 
opinion expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



